Citation Nr: 0624370	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-30 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, claimed as secondary to service-
connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of above Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied entitlement to service connection for 
hypertension and coronary artery disease (CAD).

The veteran was scheduled to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge in February 
2006.  The notice for the hearing was sent to the veteran's 
address of record; however, he did not report to the 
scheduled hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hypertension and coronary artery disease that is due to 
any incident or event in military service or is proximately 
due to or the result of service-connected PTSD, or that 
hypertension or other cardiovascular disease was manifested 
to a degree of 10 percent or more within one year after 
separation from service.  


CONCLUSION OF LAW

Neither hypertension nor coronary artery disease was incurred 
in or aggravated by the veteran's active military service, to 
include as secondary to service-connected PTSD, nor may 
hypertension or other cardiovascular disease be presumed to 
have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May and December 2002, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim, as well as its duty to assist him in 
substantiating his claim.  In addition, the discussions in 
the July 2004 Statement of the Case (SOC) (mailed in August 
2004) and September 2005 Supplemental Statement of the Case 
(SSOC) informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

Although the May and December 2002 letters did not explicitly 
ask the veteran to provide "any evidence in [his] possession 
that pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), 
the July 2004 SOC advised the appellant of the complete text 
of the VCAA implementing regulation at 38 C.F.R. 
§ 3.159(b)(1), which contains such notice.  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, at 1333.  

Together, the May and December 2002 letters, the July 2004 
SOC, and the September 2005 SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
a discussion of the facts of the case, and the basis of the 
denials.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, the service department, 
Social Security, and other pertinent agencies.  He was 
advised that it was his responsibility to either send medical 
records regarding treatment for his disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative have identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, supra, at 54).

II.  Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

In July 2004, the veteran was diagnosed with PTSD following 
VA examination, and the RO granted entitlement to service 
connection for PTSD, effective from August 2000.  The veteran 
has asserted that his current hypertension and CAD are due to 
his service-connected PTSD.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
grant of service connection for hypertension and CAD, claimed 
as secondary to service-connected PTSD.  

Review of the claims file reveals there is no competent 
medical evidence showing the veteran's hypertension or CAD is 
due to service-connected PTSD.  In fact, no medical 
professional has ever attributed the veteran's current 
cardiovascular disabilities to service-connected PTSD.  In 
this context, the Board notes the veteran was afforded a VA 
examination in July 2003 to determine whether his current 
cardiovascular disabilities are due to service-connected 
PTSD.  After reviewing the claims file and noting the 
veteran's medical history, and examining the veteran, the 
examiner diagnosed the veteran with coronary disease and 
determined that the veteran's PTSD was not a cause of his CAD 
or hypertension.  In making the above determination, the 
examiner noted the veteran has multiple risk factors for CAD, 
including hypertension, dyslipidemia, ongoing tobacco use, 
and being a male.  In regard to the veteran's hypertension, 
the examiner noted his blood pressure was under fairly good 
control, as outpatient blood pressure readings were generally 
about 147 systolic and 88 diastolic.  

In support of his claim, the veteran points to information he 
obtained from the Internet regarding a potential link between 
PTSD and specific medical conditions, including hypertension 
and heart disease.  The Board specifically notes that the 
veteran submitted a study performed by a physician associated 
with the Miami VA Medical Center (VAMC) which compares the 
prevalence of medical illnesses and health risk factors among 
veterans who had service-related PTSD and alcohol dependence.

The study by the VAMC physician disclosed that, among the 
veterans tested, heart disease, among other health problems, 
is more prevalent in those veterans who had PTSD.  However, 
the study notes that the link between PTSD and heart disease 
was most likely because the veterans with PTSD had higher 
rates of risk factors associated with the other diseases.  In 
addition, the study reflects that the data only suggests that 
veterans with chronic PTSD are at risk of developing specific 
medical illnesses, there were several limitations in the 
study including the relatively small number of patients 
involved, and that further studies need to be conducted to 
clarify the nature of the complex relationship being studied.  
The Board does consider the research information to be 
competent medical evidence, as it provides a potential link 
between heart disease and PTSD; however, in terms of 
providing a nexus between the veteran's service-connected 
PTSD and hypertension and CAD in the present case, the Board 
assigns less probative weight to the information, because it 
does not contain the conclusion that PTSD causes heart 
disease and does not otherwise conclusively show that PTSD 
causes cardiovascular problems, including hypertension and 
CAD.  Thus, as to the veteran in particular, the study 
results are too general and inconclusive to make a causal 
link more than speculative in nature, or to outweigh the 
specific medical evidence in this case which is directly 
pertinent to the veteran. 

In evaluating the ultimate merit of this claim, the Board 
ascribes the most probative value to the opinion rendered by 
the July 2003 VA examiner.  The Board notes that the veteran 
has argued that the July 2003 VA examination was inadequate, 
as it was conducted at the end of the day before a holiday 
weekend.  The Board finds, however, that the July 2003 VA 
examination was adequate because, as noted above, prior to 
determining that the veteran's cardiovascular disabilities 
are not etiologically related to his service-connected PTSD, 
the examiner reviewed the claims file, noted the veteran's 
medical history (including his multiple risk factors for 
CAD), and examined the veteran.  The Board also notes that 
the veteran was diagnosed with CAD many years before he was 
properly diagnosed with PTSD in July 2004.  In this regard, 
the Board notes that the first time the veteran is shown to 
have CAD in the evidence of record is in a May 1994 VA 
discharge summary.  At that time, the veteran's blood 
pressure was 116/76, and a cardiac catherization revealed a 
99 percent lesion in the right coronary artery.  

The veteran was given an opportunity to submit additional 
evidence in support of his claim, but the evidence of record 
does not contain any competent and probative medical opinion 
relating the veteran's cardiovascular disorders to service-
connected PTSD.  With no competent and probative medical 
evidence indicating that the veteran's current psychiatric 
disorder is causally related to his service-connected 
disability, the claim for service connection must be denied.  

The Board has considered whether the veteran is entitled to 
service connection for hypertension and CAD on a direct 
and/or presumptive basis.  Under VA regulations, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 U.S.C.A. § 4.104, Diagnostic 
Code 7101 (2005).  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  The Board notes 
there are no elevated blood pressure readings or diagnosis of 
hypertension or CAD in the service medical records.  The 
Board does note that, in April 1966, the veteran reported 
then having, or having had, low or high blood pressure; 
however, the examiner who conducted the associated physical 
examination simply noted the veteran had experienced low 
blood pressure in the past with no sequelae.

In addition, there are no medical records in the claims file 
which document the veteran's blood pressure within the first 
year of his discharge from service.  As noted, the first time 
the veteran is shown to be diagnosed with hypertension was in 
January 2001, which the Board notes is more than 20 years 
after he was separated from service.  Therefore, neither 
direct nor presumptive service connection for hypertension 
and CAD is warranted, because there is no objective and/or 
competent evidence of hypertension or CAD in service, and no 
documented manifestation of any kind of cardiovascular 
disease within one year following the veteran's separation 
from service.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for hypertension and CAD, 
claimed as secondary to service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for hypertension and 
coronary artery disease, claimed as secondary to service-
connected PTSD, is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


